Case 1:20-mj-02158-MBB Document 4 Filed 01/27/20 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

United States of America

 

 

Vv. )
) Case No, 20-mj-2158-MBB

Charles Lieber )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Charles Lieber >
who is accused of an offense or violation based on the following document filed with the court:
O1 Indictment 4 Superseding Indictment Information © Superseding Information rf Complaint
(O Probation Violation Petition C1 Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

Making materially false, fictitious and fradulent statements to an agency of the United States Government in violation of
Title 18, United States Code, Section 1001(a)(2).

    

Date: 01/27/2020 Wooo ig 5 CAD O

Cer ture
ey,
aie Jdge" Marianne B. Bowler
Clase fm
J.

City and state: _ Boston, Massachusetts

 

Te

 

 

 

Return

 

iia ae a
j . a ry x “af
This warrant was received on (date) , and the person was atkéaed’on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
